EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Collins on February 25, 2021.

The application has been amended as follows: 
In the abstract, line 3 after “the like” add –are described—
In claim 1, 2nd from last line, replace“ the quaternary” with --said C12 to C18 quaternary—
In claim 6, line 2, replace“ the quaternary” with --said C12 to C18 quaternary—
In claim 7, line 2, replace“ the quaternary” with --said C12 to C18 quaternary—
In claim 2, line 1, replace “wipe of” with –wipes dispensing system of--
In claim 3, line 1, replace “wipe of” with –wipes dispensing system of--
In claim 4, line 1, replace “wipe of” with –wipes dispensing system of--
In claim 5, line 1, replace “wipe of” with –wipes dispensing system of—
In claim 6, line 1, replace “wipe of” with –wipes dispensing system of—
In claim 7, line 1, replace “wipe of” with –wipes dispensing system of—
In claim 8, line 1, replace “wipe of” with –wipes dispensing system of—
In claim 9, line 1, replace “wipe of” with –wipes dispensing system of—
In claim 10, line 1, replace “wipe of” with –wipes dispensing system of--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Napolitano (US 2012/0034287) in view of Ouellette (US 2012/0227203) and Varona (US 2005/0148264), because while the prior art in combination teach disinfecting wipes comprising similar cleaning compositions, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

TERMINAL DISCLAIMER
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/552469, 16/036095, 16/036688 and 15/961663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761